

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), (II) SUCH SECURITIES
MAY BE SOLD PURSUANT TO RULE 144 OF THE SECURITIES ACT, OR (III) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.
 
SUBJECT TO THE PROVISIONS OF SECTION 13 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. (EASTERN TIME) ON THE TENTH ANNIVERSARY (THE “EXPIRATION DATE”) OF
AUGUST 3, 2009 (THE “DATE OF ISSUANCE”).
 
WABASH NATIONAL CORPORATION
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
 
FOR VALUE RECEIVED, Trailer Investments, LLC (the “Warrantholder”), is entitled
to purchase, subject to the provisions of this Warrant, from Wabash National
Corporation, a Delaware corporation (the “Company”), at any time not later than
5:00 p.m. (Eastern Time) on the Expiration Date, at an exercise price per share
equal to $0.01 (such exercise price, as adjusted from time to time in accordance
with the terms of this Warrant, the “Warrant Price”), 24,762,636 shares (the
“Warrant Shares”) of the Company’s Common Stock, par value $0.01 per share
(“Common Stock”).  The number of Warrant Shares purchasable upon exercise of
this Warrant shall be subject to adjustment from time to time as described
herein.  Capitalized terms used but not otherwise defined in this Warrant shall
have the meanings ascribed to such terms in the Securities Purchase Agreement,
dated as of the date hereof, by and between the Company and the Warrantholder
(the “Purchase Agreement”).
 
Section 1.         Registration.  The Company shall maintain books for the
transfer and registration of this Warrant.  Upon the initial issuance of this
Warrant, the Company shall issue and register this Warrant in the name of the
Warrantholder.
 
Section 2.         Transfers.  As provided herein, this Warrant may be
transferred to any person or entity but only pursuant to a registration
statement filed under the Securities Act or pursuant to an exemption from such
registration.  Subject to such restrictions, the Company shall transfer this
Warrant from time to time upon the books to be maintained by the Company for
that purpose, within five calendar days following the surrender hereof for
transfer, properly endorsed or accompanied by appropriate instructions for
transfer and a new Warrant shall be issued to the transferee and the surrendered
Warrant shall be canceled by the Company within such five calendar day period.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.         Exercise of Warrant.  Subject to the provisions hereof, the
Warrantholder may exercise this Warrant, in whole or in part, at any time prior
to the Expiration Date upon surrender of this Warrant, together with delivery of
a duly executed Warrant exercise form, in the form attached hereto as Appendix A
(the “Exercise Agreement”) and payment by wire transfer of funds (or, in certain
circumstances, by cashless exercise as provided in Section 4) of the aggregate
Warrant Price for that number of Warrant Shares then being purchased, to the
Company during normal business hours on any business day at the Company’s
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Warrantholder).  The Warrant Shares so purchased
shall be deemed to be issued to the Warrantholder or the Warrantholder’s
designee, as the record owner of such shares, as of the close of business on the
date on which this Warrant shall have been surrendered (or the date evidence of
loss, theft or destruction thereof and security or indemnity reasonably
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Exercise Agreement shall have been
delivered.  Certificates for the Warrant Shares so purchased shall be delivered
to the Warrantholder within a reasonable time, not exceeding three business
days, after this Warrant shall have been so exercised.  The certificates so
delivered shall be in such denominations as may be requested by the
Warrantholder and shall be registered in the name of the Warrantholder or such
other name as shall be designated by the Warrantholder, as specified in the
Exercise Agreement.  If this Warrant shall have been exercised only in part,
then, unless this Warrant has expired, the Company shall, at its expense, at the
time of delivery of such certificates, deliver to the Warrantholder a new
Warrant representing the right to purchase the number of shares with respect to
which this Warrant shall not then have been exercised.  As used herein,
“business day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
 
Section 4.         Cashless Exercise.  Notwithstanding any other provision
contained herein to the contrary, the Warrantholder may elect to receive,
without payment by the Warrantholder of the aggregate Warrant Price in respect
of the shares of Common Stock to be acquired, shares of Common Stock having a
Fair Market Value equal to the Market Price of all shares of Common Stock that
may then be purchased upon full exercise of this Warrant, less the aggregate
Warrant Price for all such shares, or any specified portion thereof, by the
surrender to the Company of this Warrant (or such portion of this Warrant being
so exercised) together with a Net Issue Election Notice, in the form annexed
hereto as Appendix B, duly executed, to the Company. Thereupon, the Company
shall issue to the Warrantholder such number of fully paid, validly issued and
nonassessable shares of Common Stock as is computed using the following formula:
 
X = Y (A - B)
     A
 
where
 
 
X =
the number of shares of Common Stock to which the Warrantholder is entitled upon
such cashless exercise;

 
 
Y =
the total number of shares of Common Stock covered by this Warrant for which the
Warrantholder has surrendered purchase rights at such time for cashless exercise
(including both shares to be issued to the Warrantholder and shares as to which
the purchase rights are to be canceled as payment therefor);

 
 
2

--------------------------------------------------------------------------------

 
 
 
A =
the Market Price of one share of Common Stock as of the date the net issue
election is made; and

 
 
B =
the Warrant Price;

 
provided that if X is equal to zero or a negative number, then the Warrantholder
shall not be entitled to receive any Warrant Shares pursuant to a cashless
exercise in accordance with this Section 4.
 
Section 5.         Compliance with Securities Act.  Except as provided in the
Purchase Agreement, the Company may cause the legend set forth on the first page
of this Warrant to be set forth on each Warrant, and a similar legend on any
security issued or issuable upon exercise of this Warrant, unless counsel for
the Company is of the opinion as to any such security that such legend is
unnecessary.  The Warrantholder hereby represents and warrants to the Company
that the Warrantholder is acquiring the Warrant and the Warrant Shares
purchasable upon exercise of this Warrant (collectively, the “Securities”) for
investment for its own account and not with a view to, or for resale in
connection with, any distribution thereof.  The Warrantholder acknowledges and
understands that the Securities have not been registered under the Securities
Act or applicable state securities laws and may not be offered, sold, assigned,
pledged, transferred or otherwise disposed of unless (a) such Securities have
been registered for sale pursuant to the Securities Act, (b) such Securities may
be sold pursuant to Rule 144 of the Securities Act, or (c) the Company has
received an opinion of counsel reasonably satisfactory to the Company that such
transfer may lawfully be made without registration under the Securities Act or
qualification under applicable state securities laws.
 
Section 6.         Payment of Taxes.  The Company will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Shares issuable upon the
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law to the extent any such tax is due.
 
Section 7.         Replacement.  Upon receipt of evidence reasonably
satisfactory to the Company (an affidavit of the Warrantholder shall be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
this Warrant, and in the case of any such loss, theft or destruction, upon
receipt of indemnity reasonably satisfactory to the Company (provided that if
the Warrantholder is a financial institution or other institutional investor,
then the Warrantholder’s own agreement shall be satisfactory; it being
understood and agreed that each of Trailer Investments, LLC and its affiliates
shall constitute an institutional investor for such purpose), or, in the case of
any such mutilation upon surrender of this Warrant, the Company shall (at its
expense) execute and deliver in lieu of this Warrant a new Warrant of like kind
representing the number of Warrant Shares represented by such lost, stolen,
destroyed or mutilated Warrant and dated the date of such lost, stolen,
destroyed or mutilated Warrant.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 8.         Reservation of Common Stock; Outstanding Options.  The
Company hereby represents and warrants that there have been reserved, and the
Company shall at all applicable times keep reserved until issued (if necessary),
out of the authorized and unissued shares of Common Stock, the maximum number of
shares issuable upon the exercise of the rights of purchase represented by this
Warrant.  The Company represents, warrants and covenants that all Warrant Shares
issued upon due exercise of this Warrant shall be, at the time of delivery of
the certificates for such Warrant Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock.  The Company represents and
warrants that, as of the Date of Issuance, (a) 31,248,755 shares of Common Stock
have been issued and remain outstanding, (b) 2,181,541 Options (as defined
below) have been issued or granted, and (c) no Convertible Securities (as
defined below) have been issued or remain outstanding.
 
Section 9.         Adjustment of Number of Warrant Shares.  In order to prevent
dilution of the rights granted under this Warrant (including on account of the
Out of the Money Options) and to provide for certain protections in the event
the Company is unable to fully utilize its NOLs, the number of Warrant Shares
obtainable upon exercise of this Warrant shall be subject to adjustment from
time to time as provided in this Section 9; provided that if more than one
subsection of this Section 9 is applicable to a single event, then the
subsection shall be applied that produces the largest adjustment and no single
event shall cause an adjustment under more than one subsection of this Section 9
so as to result in duplication; provided, further, that, with respect to any
Warrantholder that is not a Trailer Investor (as defined in the Investor Rights
Agreement), no adjustment shall be made pursuant to Section 9(a), Section 9(b)
or Section 9(e) if, immediately prior to the time at which such adjustment would
otherwise be made, the number of shares of Common Stock exercisable under this
Warrant and any other Warrant held by the Warrantholder or any of its affiliates
is for fewer than 2,800,570 shares of Common Stock (provided, however, that such
number shall be adjusted from time to time in the same manner as the number of
Warrant Shares subject to this Warrant is adjusted in accordance with Section
9(c) and Section 9(d)).  For the avoidance of doubt, the Warrant Price shall not
be subject to adjustment hereunder.  For the purposes of this Warrant, the
following terms have the meanings set forth below:
 
“Common Stock Deemed Outstanding” means, at any given time, the number of shares
of Common Stock actually outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Section 9(b)(i) and Section
9(b)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any shares of Common Stock
issuable upon exercise of this Warrant.
 
“Convertible Securities” means any stock or securities (directly or indirectly)
convertible into or exchangeable for Common Stock.
 
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property, as jointly determined in
good faith by the Board of Directors of the Company and the Warrantholder,
assuming a willing buyer and willing seller; provided that no minority or
illiquidity discount shall be taken into account and no consideration shall be
given to any restrictions on transfer, or to the existence or absence of, or any
limitations on, voting rights.
 
 
4

--------------------------------------------------------------------------------

 
 
“Liquidity Event” means, (i) with respect to any Option (other than awards of
Common Stock), the last day of the fiscal quarter during which such Option is
exercised or in respect of which any liquidity event has occurred, including the
cashing out of such Option or the underlying share of Common Stock, the payment
of any consideration or the exchange or rollover of such Option (or the
underlying share of Common Stock), provided, however, that if any of the
foregoing occur in connection with any transaction or a series of related
transactions in which the liquidity for the Warrant or the Warrant Share occurs
substantially contemporaneously, then “Liquidity Event” shall mean the date on
which such transaction or the last portion of such series of related
transactions is consummated, and (ii) with respect to any Option that is an
award of Common Stock, the date of grant of such Option.
 
“Market Price” means, as of a particular date (the “Valuation Date”), the
following: (i) if the Common Stock is then quoted on the New York Stock
Exchange, Inc. (“NYSE”), The Nasdaq Stock Market, Inc. (“Nasdaq”), the National
Association of Securities Dealers, Inc. OTC Bulletin Board (the “Bulletin
Board”) or such similar quotation system or association (together with the NYSE,
Nasdaq and Bulletin Board, “Trading Markets” and each, a “Trading Market”), the
average of the daily volume weighted average prices, as reported by Bloomberg
Financial L.P., of one share of Common Stock on a Trading Market for a period of
five trading days consisting of the trading day immediately prior to the
Valuation Date and the four trading days prior to such date; or (ii) if the
Common Stock is not then quoted on a Trading Market, the Fair Market Value of
one share of Common Stock as of the Valuation Date, as jointly determined in
good faith by the Board of Directors of the Company and the Warrantholder.  If
the Common Stock is not then listed on a Trading Market, then the Board of
Directors of the Company shall respond promptly, in writing, to an inquiry by
the Warrantholder prior to the exercise hereunder as to the Fair Market Value of
a share of Common Stock as determined in good faith by the Board of Directors of
the Company.  In the event that the Board of Directors of the Company and the
Warrantholder are unable to agree upon the Fair Market Value in respect of
clause (ii) above, the Company and the Warrantholder shall jointly select an
appraiser who is experienced in such matters.  The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne
equally by the Company and the Warrantholder.
 
“Options” means any rights or options to subscribe for or purchase Common Stock
or Convertible Securities and any awards of Common Stock or Convertible
Securities.
 
“Out of the Money Options” means any Options existing as of the Signing Date
with an exercise in excess of $0.54, which have the right on such date to
convert to 2,195,442 shares of Common Stock.  For the avoidance of doubt, an Out
of the Money Option shall continue to remain an Out of the Money Option after a
repricing, exchange or similar action with respect to such Out of the Money
Option.
 
“Signing Date” means July 17, 2009.
 
(a)           Adjustment of Number of Warrant Shares Issuable upon Exercise of
Warrant.
 
(i)           If and whenever on or after the Date of Issuance of this Warrant
the Company issues or sells, or in accordance with Section 9(b) is deemed to
have issued or sold, any shares of Common Stock for a consideration per share
less than (x) $0.54 (as such amount is proportionately adjusted for stock
splits, stock combinations, stock dividends and recapitalizations affecting the
Common Stock after the Date of Issuance, the “Base Price”) or (y) the Market
Price of the Common Stock determined as of the date of such issue or sale, then
immediately upon such issue or sale the number of Warrant Shares issuable upon
exercise of this Warrant shall be increased to whichever of the following number
of Warrant Shares is greater:
 
 
5

--------------------------------------------------------------------------------

 
 
(A)           the number of Warrant Shares acquirable upon exercise of this
Warrant determined by multiplying number of Warrant Shares acquirable upon
exercise of this Warrant immediately prior to such issue or sale by a fraction,
the numerator of which shall be the product derived by multiplying the Base
Price of the Common Stock by the number of shares of Common Stock Deemed
Outstanding immediately after such issue or sale, and the denominator of which
shall be the sum of (1) the number of shares of Common Stock Deemed Outstanding
immediately prior to such issue or sale multiplied by the Base Price of the
Common Stock determined as of the date of such issue or sale, plus (2) the
consideration, if any, received by the Company upon such issue or sale; or
 
(B)           the number of Warrant Shares acquirable upon exercise of this
Warrant determined by multiplying the number of Warrant Shares acquirable upon
exercise of this Warrant immediately prior to such issue or sale by a fraction,
the numerator of which shall be the product derived by multiplying the Market
Price of the Common Stock by the number of shares of Common Stock Deemed
Outstanding immediately after such issue or sale, and the denominator of which
shall be the sum of (1) the number of shares of Common Stock Deemed Outstanding
immediately prior to such issue or sale multiplied by the Market Price of the
Common Stock determined as of the date of such issuance of sale, plus (2) the
consideration, if any, received by the Company upon such issue or sale.
 
(ii)           Anything herein to the contrary notwithstanding, the Company
shall not be required to make any adjustment of the number of Warrant Shares
acquirable upon exercise of this Warrant in the case of the issuance of (A)
securities issued pursuant to the Purchase Agreement and securities issued upon
the exercise or conversion of those securities, and (B) shares of Common Stock
issued or issuable by reason of a dividend, stock split or other distribution on
shares of Common Stock (but only to the extent that such a dividend, split or
distribution results in an adjustment in the number of Warrant Shares acquirable
upon exercise of this Warrant pursuant to the other provisions of this Warrant).
 
(b)           Effect of Certain Events on Number of Warrant Shares.  For
purposes of determining the adjusted number of Warrant Shares acquirable upon
exercise of this Warrant under Section 9(a), the following shall be applicable:
 
(i)           Issuance of Options.  If the Company in any manner grants or sells
any Options, then upon the occurrence of a Liquidity Event with respect to such
Options the number of Warrant Shares acquirable upon exercise of this Warrant
shall be increased such that the Warrantholder shall be entitled to acquire upon
exercise of this Warrant the same percentage of the fully diluted Common Stock
(i.e., determined by calculating all convertible instruments as fully converted)
immediately following or contemporaneous with the occurrence of  such Liquidity
Event that the Warrantholder otherwise would have been entitled to acquire upon
exercise of this Warrant immediately prior to the occurrence of such Liquidity
Event (excluding, for purposes of such calculation, the number of Out of the
Money Options outstanding as of the Signing Date).  The Company shall promptly
provide the Warrantholder with written notice of the occurrence of any Liquidity
Event.  The adjustments set forth in this paragraph shall also be given effect
with respect to any transaction where the relevant Liquidity Event and liquidity
for the Warrant or the Warrant Shares occurs contemporaneously, in the same
transaction or as part of a series of related transactions.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities, and the price per share for which
Common Stock is issuable upon conversion or exchange thereof is less than (a)
the Base Price in effect immediately prior to the time of such issue or sale or
(b) the Market Price determined as of such time, then the maximum number of
shares of Common Stock issuable upon conversion or exchange of such Convertible
Securities shall be deemed to be outstanding and to have been issued and sold by
the Company for such price per share.  For the purposes of this paragraph, the
“price per share for which Common Stock is issuable upon conversion or exchange
thereof” is determined by dividing (A) the total amount received or receivable
by the Company as consideration for the issue or sale of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the conversion or exchange thereof, by (B) the
total maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities.  No further adjustment of the
number of Warrant Shares acquirable upon exercise of this Warrant shall be made
upon the actual issue of such Common Stock upon conversion or exchange of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustments of the
number of Warrant Shares acquirable upon exercise of this Warrant had been or
are to be made pursuant to other provisions of this Section 9(b), no further
adjustment of the number of Warrant Shares acquirable upon exercise of this
Warrant shall be made by reason of such issue or sale.
 
(iii)           Change in Conversion Rate.  If the additional consideration, if
any, payable upon the issue, conversion or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exchangeable for Common Stock changes at any time, the number of Warrant
Shares acquirable upon exercise of this Warrant at the time of such change shall
be adjusted immediately to the number of Warrant Shares which would have been
acquirable upon exercise of this Warrant at such time had such Convertible
Securities still outstanding provided for such changed additional consideration
or changed conversion rate, as the case may be, at the time initially granted,
issued or sold.  For purposes of this Section 9(b), if the terms of any
Convertible Security which was outstanding as of the date of issuance of this
Warrant are changed in the manner described in the immediately preceding
sentence, then such Convertible Security and the Common Stock deemed issuable
upon exercise, conversion or exchange thereof shall be deemed to have been
issued as of the date of such change; provided that no such change shall at any
time cause the number of Warrant Shares acquirable upon exercise of this Warrant
hereunder to be decreased.
 
(iv)           Treatment of Expired Options and Terminated Convertible
Securities.  Upon the expiration of any Option issued or granted on or following
the Date of Issuance or the termination of any right to convert or exchange any
Convertible Securities without the exercise of such Option or right, the number
of Warrant Shares acquirable upon exercise of this Warrant shall be adjusted
immediately to the number of Warrant Shares which would have been acquirable
upon exercise of this Warrant at the time of such expiration or termination had
such Option or Convertible Securities, to the extent outstanding immediately
prior to such expiration or termination, never been issued.
 
 
7

--------------------------------------------------------------------------------

 
 
(v)           Treatment of Out of the Money Options Outstanding as of the Date
of Issuance.  Upon the occurrence of a Liquidity Event with respect to any Out
of the Money Option at any time after the Signing Date, (A) if this Warrant
shall not have been exercised in full, then the number of Warrant Shares
acquirable upon exercise of this Warrant shall be increased such that the
Warrantholder shall be entitled to acquire upon exercise of this Warrant the
same percentage of the Common Stock outstanding immediately following the
occurrence of the Liquidity Event with respect to such Option that the
Warrantholder otherwise would have been entitled to acquire upon exercise of
this Warrant immediately prior to the occurrence of the Liquidity Event with
respect to of such Option, or (B) if this Warrant shall have been exercised in
full, then the Company shall promptly, and in any event within three business
days, issue and deliver to the Warrantholder the requisite number of shares of
Common Stock such that the Warrantholder shall own the same percentage of the
Common Stock outstanding immediately following the occurrence of the Liquidity
Event with respect to such Option that the Warrantholder owned immediately prior
to the occurrence of the Liquidity Event with respect to such Option.  The
Company shall promptly provide the Warrantholder with written notice of the
occurrence of any Liquidity Event.  The adjustments set forth in this paragraph
shall also be given effect with respect to any transaction where the relevant
Liquidity Event and liquidity for the Warrant or the Warrant Shares occurs
contemporaneously in the same transaction or as part of a series of related
transactions.
 
(vi)           Calculation of Consideration Received.  If any Common Stock or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, then the consideration received therefor shall be deemed to be the net
amount received by the Company therefor.  In case any Common Stock or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company shall be
the Fair Market Value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company shall be the Market Price thereof as of the date of receipt.  In
case any Common Stock or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity the amount of consideration therefor shall be deemed to be the
Fair Market Value of such portion of the net assets and business of the
non-surviving entity as is attributable to such Common Stock or Convertible
Securities, as the case may be.  In the event that the Board of Directors of the
Company and the Warrantholder are unable to agree upon the Fair Market Value,
the Company and the Warrantholder shall jointly select an appraiser who is
experienced in such matters.  The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne equally by the Company
and the Warrantholder.
 
(vii)           Treasury Shares.  The number of shares of Common Stock
outstanding at any given time does not include shares owned or held by or for
the account of the Company or any Subsidiary of the Company, and the disposition
of any shares so owned or held shall be considered an issue or sale of Common
Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
(viii)           Record Date.  If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
(c)           Subdivision or Combination of Common Stock.  If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, then the number of Warrant Shares acquirable upon
exercise of this Warrant immediately prior to such subdivision shall be
proportionately increased.  If the Company at any time combines (by reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, then the number of Warrant Shares
acquirable upon exercise of this Warrant shall be proportionately decreased.
 
(d)           Reorganization, Reclassification, Consolidation, Merger or
Sale.  Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets or other
transaction, which in each case is effected in such a way that the holders of
Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock is referred to herein as “Organic Change.”  Prior to the
consummation of any Organic Change, the Company shall make appropriate provision
(in form and substance reasonably satisfactory to the Warrantholder) to insure
that the Warrantholder shall thereafter have the right to acquire and receive,
in lieu of or addition to (as the case may be) the Warrant Shares immediately
theretofore acquirable and receivable upon the exercise of this Warrant, such
shares of stock, securities or assets as would have been issued or payable in
such Organic Change (if the Warrantholder had exercised this Warrant immediately
prior to such Organic Change) with respect to or in exchange for the number of
Warrant Shares immediately theretofore acquirable and receivable upon exercise
of this Warrant had such Organic Change not taken place.  In any such case, the
Company shall make appropriate provision (in form and substance satisfactory to
the Warrantholder) with respect to the Warrantholder’s rights and interests to
insure that the provisions of this Section 9 and Sections 10 and 11 hereof shall
thereafter be applicable to the Warrant.  The Company shall not effect any such
consolidation, merger or sale, unless prior to the consummation thereof, the
successor entity (if other than the Company) resulting from consolidation or
merger or the entity purchasing such assets assumes by written instrument (in
form and substance reasonably satisfactory to the Warrantholder), the obligation
to deliver to the Warrantholder such shares of stock, securities or assets as,
in accordance with the foregoing provisions, the Warrantholder may be entitled
to acquire.  Notwithstanding any other provision in this Warrant to the
contrary, the Warrantholder shall have the right, at its election, to sell or
exchange this Warrant (rather sell or exchange the Warrant Shares) in connection
with any Organic Change that is structured as a sale or exchange of securities
of the Company, and the Company shall use its reasonable best efforts to take
all actions necessary or reasonably requested by the Warrantholder to give
effect to such election.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           Loss of Existing NOLs:  If the Company is unable to fully utilize
its net operating loss carry forward for income tax purposes (“NOLs”) existing
as of the date hereof (which is at least $117 million) as a result of an
ownership change within the meaning of Section 382(g) of the Internal Revenue
Code of 1986, as amended (an “NOL Event”), the number of Warrant Shares
acquirable upon exercise of this Warrant shall be increased on the date the
Company becomes aware of the NOL Event by the sum of (A) a number of shares of
Common Stock that the Warrant would have been initially exercisable for as of
the Issuance Date if the initial number of Warrant Shares represented 49.99% of
the fully diluted shares of Common Stock of the Company on the Issuance Date
including the Warrant Shares (i.e., determined by calculating all convertible
instruments as fully converted but excluding, for purposes of such calculation,
the number of Out of the Money Options outstanding as of Issuance Date) (such
number of additional shares, the “Additional NOL Shares”) and (B) such
additional shares of Common Stock that would have been issuable under the
Warrant with respect to the Additional NOL Shares pursuant to the adjustments
set forth in provision of this Warrant if such Additional NOL Shares were part
of the Warrant Shares issuable under this Warrant as of the Issuance Date.  The
Company shall promptly provide the Warrantholder with written notice of any NOL
Event as soon as practicable after the NOL Event becomes known to the
Company.  In the event this Warrant has been transferred or exercised, the
adjustments set forth in this paragraph shall be made on a pro rata basis among
the holders of the Warrants if none of the Warrants had been exercised, or if
any Warrant has been exercised, taking into account the number of Warrant Shares
held by the holders of the Warrant and the Warrant Shares.  For the avoidance of
doubt and in clarification of the foregoing, to the extent that this Warrant has
been exercised, in whole or in part (the “Exercised Portion”), the holder of
this Warrant will be entitled to receive an additional Warrant to purchase the
number of Warrant Shares for which this Warrant would have been increased with
respect to the Exercised Portion had the Exercised Portion not been exercised
prior to an adjustment for an NOL Event, plus, to the extent that the Warrant
has not been fully exercised, the increase that the holder of the Warrant would
be entitled to receive pursuant to this Section 9(e) for the portion of the
Warrant still outstanding, in each case, without duplication.  The adjustments
set forth in this paragraph shall also be given effect with respect to any
transaction where the loss of the NOLs occurs contemporaneously, in the same
transaction or as part of a series of related transactions, with a liquidity
event for the Warrant or the Warrant Shares.
 
(f)           Certain Events.  If any event occurs of the type contemplated by
the provisions of this Section 9 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company’s Board of Directors shall make an appropriate adjustment in the number
of Warrant Shares obtainable upon exercise of this Warrant so as to protect the
rights of the Warrantholder; provided that no such adjustment shall decrease the
number of Warrant Shares obtainable as otherwise determined pursuant to this
Section 9.
 
Section 10.         Dividends.  If the Company declares or pays any dividend
upon the Common Stock except for a stock dividend payable in shares of Common
Stock (a “Dividend”), then the Company shall pay to the Warrantholder at the
time of payment thereof the Dividend which would have been paid to such
Warrantholder had this Warrant been fully exercised immediately prior to the
date on which a record is taken for such Dividend, or, if no record is taken,
the date as of which the record holders of Common Stock entitled to such
dividends are to be determined.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 11.         Purchase Rights.  If at any time the Company grants, issues
or sells any Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Warrantholder shall be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such holder could have acquired if such holder had held
the number of Warrant Shares acquirable upon complete exercise of this Warrant
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.
 
Section 12.         Fractional Interest.  The Company shall not be required to
issue fractions of Warrant Shares upon the exercise of this Warrant.  If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 12, be deliverable upon such exercise, then the
Company, in lieu of delivering such fractional share, shall pay to the
exercising Warrantholder an amount in cash equal to the Market Price of such
fractional share of Common Stock on the date of exercise.
 
Section 13.         Extension of Expiration Date.  If (a)(i) the Company fails
to cause any Registration Statement covering Registrable Securities (as such
term is defined in that certain Investor Rights Agreement, dated as of the date
hereof, by and between the Company and Trailer Investments, LLC, as amended,
supplemented or otherwise modified from time to time (the “Investor Rights
Agreement”)) to be declared effective prior to the applicable dates set forth
therein, or (ii) if any of the events specified in Section 7.1 of the Investor
Rights Agreement occurs, and the Blackout Period (as such term is defined in the
Investor Rights Agreement) (whether alone, or in combination with any other
Blackout Period) continues for more than sixty days in any twelve-month period,
or for more than a total of ninety days, or (b) the Company fails to provide the
notice required by Section 15(b) within the time periods set forth therein, then
the Expiration Date of this Warrant shall be extended one day for (1) in the
case of clause (a), each day beyond the sixty day or ninety day limits, as the
case may be, that the Blackout Period continues, or (2) in the case of clause
(b), each day after the ninetieth day prior to the Expiration Date that the
required notice has not yet been provided to the Warrantholder.
 
Section 14.         Benefits.  Nothing in this Warrant shall be construed to
give any person, firm or corporation (other than the Company and the
Warrantholder) any legal or equitable right, remedy or claim, it being agreed
that this Warrant shall be for the sole and exclusive benefit of the Company and
the Warrantholder.
 
Section 15.         Notices to Warrantholder.
 
(a)           Upon the happening of any event requiring an adjustment of the
number of Warrant Shares acquirable upon exercise of this Warrant, the Company
shall promptly give written notice thereof to the Warrantholder at the address
appearing in the records of the Company, stating the adjusted number of Warrant
Shares acquirable upon exercise of this Warrant resulting from such event and
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.  Failure to give such notice to the
Warrantholder or any defect therein shall not affect the legality or validity of
the subject adjustment.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           At least ninety but no more than one hundred twenty days prior to
the Expiration Date, the Company shall provide written notice to the
Warrantholder at the address appearing in the records of the Company, stating
the calendar date upon which the Expiration Date will occur.
 
Section 16.         Identity of Transfer Agent.  The transfer agent for the
Common Stock is BNY Mellon.  Upon the appointment of any subsequent transfer
agent for the Common Stock or other shares of the Company’s capital stock
issuable upon the exercise of the rights of purchase represented by this
Warrant, the Company will mail to the Warrantholder a statement setting forth
the name and address of such transfer agent; provided, however, that such notice
shall be provided for convenience only and shall not be required for
effectiveness of any such subsequent appointment.
 
Section 17.         Further Assurances.  Except and to the extent as waived or
consented to by the Warrantholder, the Company shall not by any action,
including, without limitation, amending its certificate of incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of  the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
reasonably required to protect the rights of Warrantholder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately before such increase in
par value, (b) take all such action as may be necessary or reasonably required
in order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares upon the exercise of this Warrant, and (c) use all
reasonable best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this
Warrant.  Before taking any action which would result in an adjustment in the
number of Warrant Shares for which this Warrant is exercisable, the Company
shall use all reasonable  best efforts to obtain all such authorizations or
exemptions thereof, or consents thereto, as may be necessary or reasonably
required from any public regulatory body or bodies having jurisdiction thereof.
 
Section 18.         Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (a) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (b) if given by telex
or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (c) if given by mail, then such notice
shall be deemed given upon the earlier of (i) receipt of such notice by the
recipient or (ii) three days after such notice is deposited in first class mail,
postage prepaid, and (d) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one business day after delivery
to such carrier.  All notices shall be addressed as set forth below, or at such
other address as the Warrantholder or the Company may designate by ten days’
advance written notice to the other party:
 
 
12

--------------------------------------------------------------------------------

 
 
If to the Company, then to:
 
Wabash National Corporation
1000 Sagamore Parkway South
Lafayette, Indiana 47905
Attention:         Chief Financial Officer
Facsimile:         (765) 771-5579
 
with a copy to (which shall not constitute notice):
 
Hogan & Hartson LLP
111 South Calvert Street
Suite 1600
Baltimore, MD 21202
Attention:         Michael J. Silver
Facsimile:         (410) 539-6981
 
If to the Warrantholder, then to:
 
Trailer Investments, Inc.
c/o Lincolnshire Management, Inc.
780 Third Avenue
New York, NY  10017
Attention:         Michael J. Lyons
           Allan D. L. Weinstein
Facsimile:         (212) 755-5457
 
with a copy to (which shall not constitute notice):
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
Attention:         Frederick Tanne, P.C.
                         Srinivas S. Kaushik
Facsimile:        (212) 446-6460
 
Section 19.         Registration Rights.  The initial Warrantholder is entitled
to the benefit of certain registration rights with respect to the shares of
Common Stock issuable upon the exercise of this Warrant as provided in the
Investor Rights Agreement, and any subsequent Warrantholder may be entitled to
such rights in accordance with the terms of the Investor Rights Agreement.
 
Section 20.         Successors.  All the covenants and provisions hereof by or
for the benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 21.         Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without reference to the choice of law
provisions thereof.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Warrant
and the transactions contemplated hereby.  Service of process in connection with
any such suit, action or proceeding may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Warrant.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS AND WARRANTS THAT COUNSEL
HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
Section 22.         No Rights as Stockholder.  Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.
 
Section 23.         Amendment; Waiver.  This Warrant was issued in connection
with the consummation of the transactions contemplated by the Purchase
Agreement.  Any term of this Warrant may be amended or waived (including the
adjustment provisions included in Section 9 of this Warrant) upon the written
consent of the Company and the Warrantholder.
 
Section 24.         No Strict Construction.  The language used in this Warrant
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.
 
Section 25.         Section Headings.  The section headings in this Warrant are
for the convenience of the Company and the Warrantholder and in no way alter,
modify, amend, limit or restrict the provisions hereof.
 
[END OF PAGE]
[SIGNATURE PAGES FOLLOW]

 
14

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO WARRANT
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Date of Issuance.
 

 
WABASH NATIONAL CORPORATION
     
By:
/s/ Richard J. Giromini
  Name:  Richard J. Giromini   
Title: President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO WARRANT
 
ACCEPTED AND AGREED TO AS OF THE DATE OF ISSUANCE BY:
 

 
TRAILER INVESTMENTS, LLC
       
By:
/s/ Michael J. Lyons
 
Name:
Michael J. Lyons
 
Title:
President


 
 

--------------------------------------------------------------------------------

 

APPENDIX A
WABASH NATIONAL CORPORATION
WARRANT EXERCISE FORM
 
To: Wabash National Corporation
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that:
 
certificates for the Warrant Shares be issued as follows:
 
 
Name
 
 
Address
 
 
 
Federal Tax ID No.



 
and delivered by          (certified mail to the above address, or
                                                     (other (specify):
_______________________________________).
 
and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, then that a new Warrant for the
balance of the Warrant Shares purchasable upon exercise of this Warrant be
registered in the name of the undersigned Warrantholder or the undersigned’s
assignee as below indicated and delivered to the address stated below.

 
 

--------------------------------------------------------------------------------

 

Dated: ___________________, ____
 

 
Signature:
       
 
 
Name (please print)
     
 
 
 
 
Address
 
 
 
Federal Tax ID No.
     
Assignee:
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

APPENDIX B
WABASH NATIONAL CORPORATION
NET ISSUE ELECTION NOTICE
 
To: Wabash National Corporation
 
Date: [_________________________]
 
The undersigned hereby elects under Section 4 of this Warrant to surrender the
right to purchase [____________] shares of Common Stock pursuant to this Warrant
and hereby requests the issuance of [_____________] shares of Common Stock.  The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.
 
 
Signature
 
 
Name for Registration
 
 
Mailing Address

 
 
 

--------------------------------------------------------------------------------

 